DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/27/2022 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites the limitation “the erroneous power state” and “the error location” in line 8 of the claim. This appears to mean “the error condition” and “an error location”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Claim 4 recites the limitation “the erroneous power state” in line 14 of the claim, “the switching states” in line 12 of the claim, and “if the erroneous power state is detected by the error detection means during the first” in line 17 of the claim. This appears to mean “the error condition”, “the operating states”, and “if the error condition is detected .  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Claim 5 recites the limitation “the erroneous power state” in line 8 of the claim. This appears to mean “the error condition”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Claim 6 recites the limitation “the erroneous power state” in lines 4 and 9 of the claim and “the switching states” in line 7 of the claim. This appears to mean “the error condition” and “the operating states”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al. U.S. Patent Application 2018/0115191 (hereinafter “Stewart”).
Regarding claim 1, Stewart teaches an apparatus (refer to fig.4), comprising: a plurality of switches (i.e. connection switches 58A and 58B and load power switch 70)(fig.4) each having a plurality of operating states (implicit)(refer to [0034]-[0039]); and a control unit (i.e. control 72)(fig.4) configured to: control the operating states of the switches in a first mode (refer to [0034]-[0039]) to provide power to the apparatus (refer to [0034]-[0039]), determine an error condition during the first mode (refer to [0028]-[0030]), control the operating states of the switches in a second mode (refer to [0034]-[0039]) including a plurality of operating states for at least one of the switches (refer to [0034]-[0039]), identify a source of the error condition during the second mode (refer to [0034]-[0039]), control the operating states of the switches in a third mode (refer to [0034]-[0039]) to avoid the error condition (refer to [0034]-[0039]), wherein at least one of the switches has a first operating state in the first mode (refer to [0034]-[0039]) and a different operating state in the third mode (refer to [0034]-[0039]).
Regarding claim 2, Stewart teaches the apparatus of claim 1, wherein the plurality of switches (i.e. connection switches 58A and 58B and load power switch 70)(fig.4) includes at least a first switch (i.e. connection switch 58A)(fig.4), a second switch (i.e. connection switch 58B)(fig.4), and a third switch (i.e. load power switch 70)(fig.4); the first mode includes a first pattern of operating states (refer to [0034]-[0039]) in which the first switch is in an open state and the second and third switches are in a closed state (refer to [0034]-[0039]), the second switch is in the open state and the first and third switches are in the closed state (refer to [0034]-[0039]), or the first, second, and third switches are in the closed state (refer to [0034]-[0039]); the second mode includes a second pattern of operating states (refer to [0034]-[0039]) in which the first, second, and third switches are in the open state (refer to [0034]-[0039]), the first and second switches are in the open state and the third switch is in the closed state (refer to [0034]-[0039]), the first switch is in the closed state, the second switch is in the open state, and the third switch is in the open or closed state (refer to [0034]-[0039]), or the first switch is in the open state, the second switch is in the closed state, and the third switch is in the open or closed state (refer to [0034]-[0039]).
Regarding claim 3, Stewart teaches the apparatus of claim 2, wherein the second mode comprises a first time period in which the operating states are set according to at least one of a first state configuration or a second state configuration (refer to [0034]-[0039]), the first state configuration includes the first and second switches in the open state and the third switch in the closed state (refer to [0034]-[0039]), the second state configuration includes the first, second, and third switches in the open state (refer to [0034]-[0039]), and if the erroneous power state is detected during the first time period, an error location is determined to be between the switches (refer to [0034]-[0039]).
Regarding claim 4, Stewart teaches the apparatus of claim 3, wherein each of the switches has a first terminal (implicit), a second terminal (implicit), and a control terminal (implicit), wherein the first terminal of the first switch, the first terminal of the second switch, and the first terminal of the third switch are connected to a common node (implicit)(refer to common in the figure below)(fig.4), wherein the second terminal of the first switch and the second terminal of the second switch are for connection to a first section (refer to first port 18)(fig.4) and a second section (refer to second port 20)(fig.4) of the power supply line, respectively (implicit), so that the power supply line extends through the device via the common node (implicit) if the first section and the second section are connected to the second terminals of the first switch and the second switch, respectively (implicit); the first time period comprises a first portion in which the switching states are set according the first state configuration (refer to [0034]-[0039]); the first time period comprises a second portion in which the switching states are set according to the second state configuration (refer to [0034]-[0039]); if the erroneous power state is detected during the first portion of the first time period but not during the second portion of the first time period, the error location is determined to be between the first terminals of the first, second, and third switches (refer to [0034]-[0039]); and if the erroneous power state is detected by the error detection means during the first and second portion of the first time period, the error location is determined to be between the load and the second terminal of the third switch (refer to [0034]-[0039]).
    PNG
    media_image1.png
    304
    612
    media_image1.png
    Greyscale


Regarding claim 5, Stewart teaches the apparatus of claim 4, wherein the second pattern comprises a second time period in which the operating states are set according to at least a third state configuration or a fourth state configuration (refer to [0034]-[0039]); the third state configuration includes the first switch in the closed state, the second switch in the open state, and the third switch in the open or closed state (refer to [0034]-[0039]); the fourth state configuration includes the first switch in the open state, the second switch in the closed state, and the third switch in the open or closed state (refer to [0034]-[0039]); and if the erroneous power state is detected during the second time period, the error location is determined to be outside the apparatus (refer to [0034]-[0039]).
Regarding claim 6, Stewart teaches the of claim 5, wherein the second time period comprises a first portion in which the operating states are set according to the third state configuration (refer to [0034]-[0039]); if the erroneous power state is detected during the first portion of the second time period, the error location is determined to be outside the apparatus beyond the second terminal of the first switch (refer to [0034]-[0039]); the second time period comprises a second portion in which the switching states are set according to the fourth state configuration (refer to [0034]-[0039]); and if the erroneous power state is detected during the second portion of the second time period, the error location is determined to be outside the apparatus beyond the second terminal of the second switch (refer to [0034]-[0039]).
Regarding claim 9, Stewart teaches a system (refer to fig.1) comprising a power supply line (refer to twisted wire pair 24)(fig.1) and a plurality of the apparatus (refer to nodes A-E)(fig.1) of claim 1, connected in series on the power supply line (implicit) with a terminal of one of the switches of a first one of the apparatus connected to a terminal of one of the switches of a second one of the apparatus (implicit).
Regarding claim 10, Stewart teaches the system according to claim 9, wherein a first end of the power supply line is connected to a first power source (i.e. PSE 12)(fig.1), a second end of the power supply line is connected to a second power source (i.e. PSE 16)(fig.1), and the plurality of apparatus are connected to the supply line between the first and second end (implicit).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart as applied to claim 4 above, and further in view of Morimoto et al. U.S. Patent Application 2020/0233441 (hereinafter “Morimoto”).
Regarding claim 7, Stewart teaches the apparatus of claim 4, however Stewart does not teach the apparatus comprising at least one first current measurement component and at least one second current measurement component, and wherein the at least one first current measurement component is connected to the common node; the at least one first current measurement component detects an overcurrent on the common node, between the first terminals of the first and second switch, during the first mode; and the at least one second current measurement component is connected to the common node; the at least one second current measurement component detects an overcurrent on the common node, between the at least one second current measurement component and the common node, during the second mode. However Morimoto teaches the apparatus comprising at least one first current measurement component (i.e. current sensor 33a)(fig.2) and at least one second current measurement component (i.e. current sensor 34a)(fig.2), and wherein the at least one first current measurement component is connected to the common node (implicit); the at least one first current measurement component detects an overcurrent on the common node (refer to [0044] and [0045]), between the first terminals of the first and second switch, during the first mode (implicit); and the at least one second current measurement component is connected to the common node (implicit); the at least one second current measurement component detects an overcurrent on the common node (refer to [0046]), between the at least one second current measurement component and the common node, during the second mode (implicit). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Stewart to include the current sensors of Morimoto to provide the advantage of more precisely locating the fault in the system.
Regarding claim 8, Stewart and Morimoto teach the electronic device according to claim 7, wherein the at least second current measurement component comprises a capacitor (i.e. Stewart capacitor 52)(fig.4) connected to the common node (implicit), the capacitor is charged during the first mode (refer to Stewart [0031]), and the capacitor is discharged during the second mode (refer to Stewart [0031]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-9, and 11-14 of U.S. Patent No. 11,374,399 (hereinafter “’399”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8 and 9 of ‘399 contain all of the limitations of claim 1 of the instant application, claims 2 and 4 of ‘399 contain all of the limitations of claims 2 and 3 of the instant application, respectively, claims 1 and 5 of ‘399 contain all of the limitations of claim 4 of the instant application, and claims 6, 7, and 11-14 of ‘399 contain all of the limitations of claims 5-10 of the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839